DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agosto et al., US 5,915,869.
	Agosto et al. disclose the claimed invention including a support block (1) having a first side and a second side that is opposite the first side (first and second sides are two opposing sides of the pyramid or tetrahedral, see arrangement of sides in the Figures), wherein at least a first recessed compartment is formed within the first side for transferring a first volume of water (21a, Figure 5; capable of transferring a first volume of water, column 3 lines 19-27) and at least a second recessed compartment is formed within the second side for transferring a second volume of water (21b, Figure 5; capable of transferring a first volume of water, column 3 lines 19-27), a water-absorbent layer fabricated from a material suitable for transferring a third volume of water (one of 2, 3, 4, or 5; material includes terry cloth, sponge, see column 3 lines 5-19), and an abrasive or scrubbing layer at least partially covering the water-absorbent layer (in that each surface may be provided with one or more scrubbing surfaces 2, 3, 4, 5 and the scrubbing surfaces can include steel wool, copper wool, scouring pads, see column 3 lines 5-12, 29-35), wherein during use, at least some of the first volume of water and/or at least some of the second volume of water is capable of being transferred to a hot grill, in addition to at least some of the third volume of water, for generating steam for use in cleaning the hot grill (in that if used with water on a hot grill, the tool is structurally capable of performing this intended use, see MPEP 2114 that recites: “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”). Regarding claims 3-4, there is an inner support layer disposed inwardly of the water-absorbent layer, the inner support layer is integrally formed with the support block (the inner support layer integrally formed with the support block is the outer surface layer of the support block 1, see Figures and column 2 lines 57-59). Regarding claim 7, the abrasive or scrubbing outer layer comprises mechanical fasteners for securing it to the support block (column 3 lines 14-16). Regarding claim 9, the abrasive or scrubbing outer layer is fabricated from a metallic-mesh material (copper wool, steel wool; column 3 lines 9-12).
2.	Claim(s) 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al., US 2008/0222826.
	Tran et al. disclose the claimed invention including a tool comprising a handle having a gripping end and an opposite mounting end (29, the mounting end near reference number 1 in Figures 1 or 5 and the gripping end is the opposite end), the mounting end defining a first portion of mounting structure (fasteners, see paragraph 0056), a two piece support block (two pieces of 36, Figures 1 and 5), wherein facing internal surfaces of each piece of the two-piece support block define a second portion of the mounting structure when the block is in an assembled condition (Figures 1 or 5, where upper surfaces of 36 mount to support body 1), a water-absorbent layer carried by and at least partially surrounding the two-piece support block in the assembled condition (37, paragraphs 0036 and 0076), the water-absorbent layer fabricated from a material suitable for transferring a volume of water (paragraphs 0036 and 0076), and an abrasive or scrubbing outer layer at least partially covering the water absorbent layer (28, Figure 5), wherein the first portion of the mounting structure and the second portion of the mounting structure cooperate (in that they fasten together) to support a rotation of the two-piece support block about a length direction of the handle (when handle 12 is rotated about its axis, the mounting structure stays fastened unless force is applied that exceeds the Velcro or other fastener being used, paragraph 0056, see Figures). Regarding claims 13-14, there is an inner support layer disposed inwardly of the water-absorbent layer, the inner support layer is integrally formed with the two-piece support block (the inner support layer integrally formed with the support block is the outer surface layer 36). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agosto et al., US 5,915,869 in view of Marsh, US 6,718,591.
	Agosto et al. disclose all elements previously described above, however fails to disclose that the device comprises a handle with a gripping end and a mounting end, wherein the support block is rotatably mounted to the mounting end.
	Marsh teaches a similar cleaning device intended to clean corners and crevices (column 4 lines 32-35) including a water-absorbing support block (11) that is at least partially covered with an abrasive or scrubbing outer layer (23), and additionally has a handle (13) with a gripping end and a mounting end (see Figures, mounting end where it connects with 11), wherein the support block is rotatably mounted to the mounting end (as it is placed in an opening, see column 3 lines 35-42).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Agosto et al. by including a handle with a gripping end and a mounting end, as taught by Marsh, so that a user can manipulate the cleaning tool during use from a distance from the surface being cleaned.
4.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agosto et al., US 5,915,869 in view of Hull, US 108,144.
	Agosto et al. disclose all elements previously described above, however fails to disclose that the scrubbing outer layer is fabricated from a piece of leather having perforations for supporting water transfer therethrough. Agosto et al. states that the scrubbing surfaces can be switched or chosen depending on the cleaning task (column 3 lines 9-14).
	Hull teaches a cleaning tool comprising a support block (B), a water absorbent layer carried by and partially surrounding the support block (sponge of A, see specification last paragraph of column 1), and a scrubbing outer layer fabricated from a piece of leather having a plurality of perforations for supporting water transfer therethrough (A, see Figures, and last paragraph of column 1 and first full paragraph of column 2), the leather helps retain some of the water and the perforations allow water to pass through when pressure is applied during use (see entire specification). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubbing outer layers of Agosto et al. to include a scrubbing layer comprising leather having a plurality of perforations, as taught by Hull, so that in use with water the material can retain water within the absorbent layer until sufficient pressure is applied and when pressure is applied, the water can pass through the perforations.
5.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., US 2008/0222826 in view of Agosto et al., US 5,915,869.
	Tran et al. disclose all elements previously described above, however fails to disclose that the abrasive or scrubbing layer comprises mechanical fasteners for securing the abrasive or scrubbing outer layer to the two-piece support block. Tran et al. is silent as to how the abrasive or scrubbing layer is attached to the two-piece support block.
	Agosto et al. teach all structure previously discussed above. In particular, Agosto et al. teach that an abrasive or scrubbing layer (2, 3, 4, or 5) attaches to a support block by mechanical fasteners (hot glue, stitching, Velcro, column 3 lines 12-16).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abrasive or scrubbing layer of Tran et al. to include mechanical fasteners, as taught by Agosto et al., so that a user can join the abrasive or scrubbing layer to the support block.
6.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., US 2008/0222826 in view of Agosto et al., US 5,915,869.
	Tran et al. disclose all elements previously described above, however fails to disclose that the abrasive or scrubbing outer layer is fabricated from a metallic-mesh material. Tran et al. states that the cleaning device may need a stronger abrasive effect in addition to the preferred microfiber material (paragraph 0040).
	Agosto et al. teach all structure previously discussed above. In particular, Agosto et al. teaches a variety of materials that are used for an abrasive or scrubbing layer including “scouring pads, terry cloth, copper wool, steel wool, and different types of sponge, etc.” (column 3 lines 5-13). Agosto et al. discusses that different types of scouring pads have different uses (column 3 lines 31-35).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material used for the abrasive or scrubbing layer of Tran et al. to include one being fabricated of a metallic-mesh material, as taught by Agosto et al., so that a user can have a more abrasive cleaning material available to clean when available.
7.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., US 2008/0222826 in view of Hull, US 108,144.
	Tran et al. disclose all elements previously described above, however fails to disclose that the scrubbing outer layer is fabricated from a piece of leather having perforations for supporting water transfer therethrough. Tran et al. states that the scrubbing surfaces can be microfiber or other materials (paragraph 0041).
	Hull teaches a cleaning tool comprising a support block (B), a water absorbent layer carried by and partially surrounding the support block (sponge of A, see specification last paragraph of column 1), and a scrubbing outer layer fabricated from a piece of leather having a plurality of perforations for supporting water transfer therethrough (A, see Figures, and last paragraph of column 1 and first full paragraph of column 2), the leather helps retain some of the water and the perforations allow water to pass through when pressure is applied during use (see entire specification). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the scrubbing outer layer of Tran et al. to comprise leather having a plurality of perforations, as taught by Hull, so that in use with water the material can retain water within the absorbent layer until sufficient pressure is applied and when pressure is applied, the water can pass through the perforations.
Allowable Subject Matter
8.	Claims 2, 5-6, 12, 15-16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg